Kinne, J.
(Dissenting). I am of the opinion that the general rule that damages are not recoverable for mental pain and suffering not induced by or connected with a physical injury should govern in this class of cases. I admit that, under the rule I contend for, no adequate compensation is possible in this case; but that is not a reason for abrogating a rule of such longstanding, and thereby opening np a vast field for litigation, wherein, in my judgment, it will be found impossible to limit the application of the rule adopted by the majority opinion as is therein indicated. The question is properly one for legislative action, wherein the *772application of the rule may be definitely fixed. Nor do I think that the section of our statute referred to in any way changes the general rule ais to damages in this class of cases. I am not content with either the argument of the majority opinion, or the result reached. My views are so fully set forth in the cases cited in the opinion as being opposed to the allowance of damages for mental pain and suffering in such cases that I need not set them forth in detail. For the error in the instruction the case should be reversed.